    Case 1:19-cv-07993-GBD Document 50 Filed 09/10/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAKE THE ROAD NEW YORK, AFRICAN SERVICES
COMMITTEE, ASIAN AMERICAN FEDERATION,
CATHOLIC CHARITIES COMMUNITY SERVICES
(ARCHDIOCESE OF NEW YORK), and CATHOLIC
LEGAL IMMIGRATION NETWORK, INC.,
                                      Plaintiffs,

                          - against

KEN CUCCINELLI, in his official capacity as Acting
Director of United States Citizenship and Immigration
Services; UNITED STATES CITIZENSHIP &
IMMIGRATION SERVICES; KEVIN K. McALEENAN,
in his official capacity as Acting Secretary of Homeland
Security; and UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,
                                      Defendants.


              DECLARATION OF ROBERT J. O'LOUGHLIN IN SUPPORT OF
              PLAINTIFFS' MOTION FOR A PRELIMNINARY INJUNCTION

       I, Robert J. O'Loughlin, declare pursuant to 28 U.S.C. § 1746, as follows:

       1.       I am associated with the firm of Paul, Weiss, Rifkind, Wharton & Garrison

LLP, 1285 Avenue of the Americas, New York, New York 10019-6064, counsel for Make the

Road New York, African Services Committee, Asian American Federation, Catholic Charities

Community Services (Archdiocese of New York), and Catholic Legal Immigration Network, Inc.

I respectfully submit this declaration in support of Plaintiffs' Motion for a Preliminary

Injunction.

       2.       For the convenience of the Court, I submit this declaration to attach copies of

certain documents referred to in Plaintiffs' Memorandum of Law in Support of Plaintiffs' Motion

for a Preliminary Injunction filed herewith.


                                                    1
    Case 1:19-cv-07993-GBD Document 50 Filed 09/10/19 Page 2 of 6




       3.      The table below lists the exhibits attached to this declaration. Each exhibit is a

true and correct copy of the document described in the "Document Description" column. Certain

exhibits have been excerpted due to length; plaintiffs will provide complete copies of these

exhibits at the Court's request.



  Exhibit                               Document Description
  Number


       1      Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292 (Aug. 14,
              2019) (to be codified at 8 C.F.R. pts. 103, 212, 213, 214, 245, 248)


       2       Jacey Fortin, 'Huddled Masses' in Statue of Liberty Poem are European,
               Trump Official Says, N.Y. Times (Aug. 14,2019)


       3       Marc Fisher, Cuccinelli, a Righteous, Faith-Driven Warrior Who Delights
               in Provocation, Will Join Trump Administration, The Washington Post
               (May 22, 2019)


       4       Andrew Kaczynski, Trump Official Has Talked About Undocumented
               Immigrants as 'Invaders' Since at Least 2007, CNN Politics (Aug. 17,
               2019)


       5       Inadmissibility on Public Charge Grounds, 83 Fed. Reg. 51,114,
               (proposed Oct. 10,2018) ("NPRM")


       6       Immigration Act of 1882, 47th Cong. ch. 376, 22 Stat. 214


       7       1891 Immigration Act, 51st Cong. ch. 551, 26 Stat. 1084


       8       Excerpts from Immigration and Nationality Act of 1952, 82nd Cong. ch.
               477, 66 Stat. 163


       9       Excerpts from Senate Debate of Immigration Act of 1882, 13 Cong. Rec.
               5109 (June 19, 1882)
Case 1:19-cv-07993-GBD Document 50 Filed 09/10/19 Page 3 of 6




 10    Comment submitted to DHS in response to NPRM, Torrie Hester et al.,
       (Oct. 25, 2018), retrieved from regulations.gov website on September 9,
       2019


 11    Dep't of Homeland Security, Table 1. Persons Obtaining Lawful
       Permanent Resident Status: Fiscal Years 1820 to 2016 (Dec. 18, 2017),
       retrieved from DHS website on September 8, 2019


 12    Excerpts from Immigration and Naturalization Service, 2001 Statistical
       Yearbook of the Immigration and Naturalization Service (2003), retrieved
       from DHS website on September 8, 2019


 13    Excerpts from Mae Ngai, Impossible Subjects: Illegal Aliens and the
       Making of Modem America (2004)


 14    Medha D. Makhlouf, The Public Charge Rule as Public Health Policy, 16
       Ind. Health L. Rev. 177 (2019)


 15    Cybelle Fox, Unauthorized Welfare: The Origins of Immigrant Status
       Restrictions in American Social Policy, J. Am. Hist. 1051 (2016)


 16    Excerpts from Report of the Committee on the Judiciary, S. Rep. No.
       1515(1950)


 17    Excerpts from Staff of the H. Comm. on the Judiciary, 100th Cong.,
       Grounds for Exclusion of Aliens Under the Immigration and Nationality
       Act: Historical Background and Analysis (Comm. Print 1988)


 18    Excerpts from Personal Responsibility and Work Opportunity
       Reconciliation Act, Pub. L. 104-193, 110 Stat. 2105 (1996)


  19   Excerpts from Illegal Immigration Reform and Immigrant Responsibility
       Act, Pub. L. 104-208, 110 Stat. 3009 (1996)


 20    Comment submitted to DHS in response to NPRM, Center on Budget and
       Policy Priorities, (Dec. 7, 2018), retrieved from regulations.gov website
       on September 9, 2019
    Case 1:19-cv-07993-GBD Document 50 Filed 09/10/19 Page 4 of 6




     21    Excerpts from Immigration Control & Financial Responsibility Act of
           1996, H.R. 2202, 104th Cong. (1996)


     22    Excerpts from Senate Debate of Immigration Control & Financial
           Responsibility Act, 142 Cong. Rec. S4401 (1996)


     23    Excerpts from Report of the Committee of the Judiciary, S. Rep. No. 104-
           249 (1996)


     24    Excerpts from Senate Debate of Omnibus Consolidated Appropriations
           Act, 1997, 142 Cong. Rec. SI 1872 (1996)


     25    Excerpts from Border Security, Economic Opportunity, and Immigration
           Modernization Act, S. Rep. No. 113-40 (2013)


     26    Field Guidance on Deportability and Inadmissibility on Public Charge
           Grounds, 64 Fed. Reg. 28,689 (May 26, 1999)


     27    Inadmissibility and Deportability on Public Charge Grounds, 64 Fed. Reg.
           28,676 (proposed May 26, 1999) (to be codified at 8 C.F.R. pts. 212, 237)


     28    Samantha Artiga et al., Estimated Impacts of the Proposed Public Charge
           Rule on Immigrants and Medicaid, Kaiser Family Foundation (Oct. 2018)


     29    Comment submitted to DHS in response to NPRM, Center for American
           Progress, (Dec. 10, 2018), retrieved from regulations.gov website on
           September 9, 2019


     30    Danilo Trisi, Trump Administration's Overbroad Public Charge
           Definition Could Deny Those Without Substantial Means a Chance to
           Come to or Stay in the U.S., Center on Budget and Policy Priorities (May
           30,2019)


     31    Carly Goodman, John Tanton has died. He made America less open to
           immigrants - and more open to Trump, The Washington Post (July 18,
           2019)
1
Case 1:19-cv-07993-GBD Document 50 Filed 09/10/19 Page 5 of 6




 32    Center for Immigration Studies, A Pen and A Phone (Apr. 6, 2016),
       retrieved from CIS website on September 8, 2019


 33    Andrew Bremberg, Memorandum for the President: Executive Order on
       Protecting Taxpayer Resources by Ensuring Our Immigration Laws
       Promote Accountability and Responsibility (Jan. 23, 2017), as posted on
       the Vox.com website


 34    Emails between OMB Office of Information & Regulatory Affairs and
       other agencies (Mar. 29, 2018, Apr. 5, 2018, July 16, 2018, July 19, 2018,
       Sept. 4, 2018, Sept. 6, 2018), as posted on the ProPublica.com website


 35    Emails between S. Miller, C. Symans, and F. Cissna (June 8, 2018), as
       posted on the Politico.com website


 36    Homeland Security Technical Corrections Act of 2003, H.R. 1416, 108th
       Cong. (2003)


 37    Comment submitted to DHS in response to NPRM, Center for Law and
       Social Policy (Dec. 7, 2018), retrieved from regulations.gov website on
       September 9, 2019


 38    U.S. Citizenship and Immigration Service, Declaration ofSelf-
       Sufficiency, Form 1-944 (draft), retrieved from USCIS website on
       September 8, 2019


 39    Ted Hesson, Visa denials to poor Mexicans skyrocket under Trump's
       State Department, Politico (Aug. 6, 2019)


 40    Dara Lind, A Leaked Trump Order Suggests He's Planning to Deport
       More Legal Immigrants for Using Social Services, Vox (Jan. 31, 2017)


 41    Mica Rosenberg, Fewer family visas approved as Trump toughens vetting
       of immigrants - Reuters review, Reuters (Jan. 4, 2018)


 42    Francis Cissna, Break the chain and lose the lottery - America deserves a
       better immigration system, The Hill (Dec. 8, 2017)
   Case 1:19-cv-07993-GBD Document 50 Filed 09/10/19 Page 6 of 6




     43     DHS, Inadmissibility on Public Charge Grounds, Economic Analysis
            Supplemental Information for Analysis of Public Benefits Programs,
            retrieved from regulations.gov website on September 8, 2019


     44     Excerpts from DHS, Regulatory Impact Analysis, Inadmissibility on
            Public Charge Grounds, retrieved from regulations.gov website on
            Septembers, 2019


     45     E. Bay Sanctuary Covenant v. Barr, No. 19-CV-4073, slip op. (N.D. Cal.
            Sept. 9, 2019) (Dkt. 73)



      I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       September 9, 2019


                                                         RobeM. O'Loughlin
